Judgment unanimously reversed on the law without costs, cross motions granted and complaint dismissed. Memorandum: In December 1992 plaintiff commenced this ac*967tion seeking a declaratory judgment and injunctive relief on behalf of Anthony M., a resident of a family care home certified by the New York State Office of Mental Health. The complaint sought a declaration that defendants, by failing to seek a court order for permission to have eye surgery performed on Anthony M., violated various statutory rights of Anthony M. The complaint also sought a permanent injunction requiring defendants to fulfill their statutory duty to ensure that Anthony M. has the eye surgery and receives appropriate medical care. In March 1993 a petition was filed by defendant Anthony N. Mustille, as Executive Director of the Willard Psychiatric Center, seeking a court order authorizing eye surgery upon Anthony M. That petition was granted by order dated April 14, 1993, and eye surgery was performed on Anthony M. on June 9, 1993.
"It is a fundamental principle of our jurisprudence that the power of a court to declare the law only arises out of, and is limited to, determining the rights of persons which are actually controverted in a particular case pending before the tribunal” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713). Once the eye surgery that is the subject of this action was performed and Anthony M.’s medical needs were satisfied, no justiciable controversy remained upon which a declaratory judgment could be made or injunctive relief could be granted. Thus, Supreme Court should have dismissed the action as moot (see, Matter of Hearst Corp. v Clyne, supra, at 713-714). Furthermore, the present action is "not of the class that should be preserved as an exception to the mootness doctrine” (Matter of Hearst Corp. v Clyne, supra, at 715). (Appeals from Judgment of Supreme Court, Monroe County, Cornelius, J.— Declaratory Judgment.) Present—Denman, P. J., Green, Pine, Callahan and Davis, JJ.